Citation Nr: 1616176	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating prior to March 12, 2014, and a rating in excess of 10 percent thereafter, for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his March 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board at his local RO.  In a March 2015 statement, the Veteran changed his request to a videoconference hearing before the Board from his local RO.  In an August 2015 statement, the Veteran withdrew his request for a hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2015).  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, has been raised by the record in a May 2014 claim (VA Form 21-526EZ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for pseudofolliculitis barbae is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has PTSD that is related to a verified in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD is due to his claimed stressor of incoming enemy fire when serving as a construction equipment repairer with the 3rd Engineer Battalion in the Persian Gulf War.  See, e.g., September 2010 written statement.  No preexisting psychiatric disorder is noted upon entry into service and, therefore, the Veteran is presumed to have been sound at the time of entry into active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran's most recent VA examination pertinent to this claim was in March 2015.  The March 2015 VA examiner concluded that the Veteran met the full diagnostic criteria for PTSD and that his PTSD was at least as likely as not related to service.  

In regard to the claimed stressor, the Veteran's service personnel records confirm Southwest Asia service and assignment as reported, and the Board finds the Veteran's reported history of his in-service experiences competent and credible.  The Veteran's claimed stressor is also consistent with the places, types, and circumstances of this service.  In addition, the March 2015 VA examiner considered this reported stressor and determined that it was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.  Thus, the Board concludes that the Veteran's statements are sufficient to establish the in-service stressor in this case under 38 C.F.R. § 3.304(f)(3).  

The evidence is at least evenly balanced as to whether the Veteran has PTSD due to his in-service stressor.  Resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f).  


ORDER

Entitlement to service connection for PTSD is granted.  



REMAND

On review, the Board finds that additional development is necessary prior to a final adjudication of the Veteran's claim of entitlement to a higher evaluation for his service-connected pseudofolliculitis barbae, which is assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015) prior to March 12, 2014, and a 10 percent rating thereafter.  The rating criteria under Diagnostic Code 7806 are the percentage of the body's surface area affected and the extent of use of "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Id.

In his March 2013 substantive appeal (VA Form 9), the Veteran reports that he has been using Locoid Lipocream over an extended period of time and that it is a corticosteroid.  A November 2009 private treatment record notes a prescription for Locoid Lipocream.  The RO, in developing and adjudicating the Veteran's claim, proceeded from the assumption that topical corticosteroids are not systemic for VA purposes.  See, e.g., April 2014 supplemental statement of the case.  However, in a March 2016 decision, the United States Court of Appeals for Veterans Claims held that "use of a topical corticosteroid is systemic therapy within the meaning of Diagnostic Code 7806."  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  Pursuant to the Court's decision, additional development is needed to determine whether and to what extent the Veteran's service-connected pseudofolliculitis barbae required the use of corticosteroids since August 2010, when VA received the Veteran's claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his pseudofolliculitis barbae. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file, including all records of relevant prescriptions.

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected pseudofolliculitis barbae.  To the extent possible, the AOJ should contact the Veteran to coordinate the examination for a time when symptoms of the pseudofolliculitis barbae are present.  All efforts to schedule the Veteran for an examination during an active phase of the disease should be documented in the claims file.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's pseudofolliculitis barbae under the rating criteria.  In particular, he or she should specify the location and extent of the disability in terms of percentage of the body affected, percentage of exposed areas affected, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, has been required since August 2010.  The medications used to treat the disease should be identified as, if applicable, corticosteroid or immunosuppressive.  The examiner is advised that, pursuant to a recent decision of the United States Court of Appeals for Veterans Claims, topical corticosteroids should be considered systemic therapy.

The examiner should identify and describe any additional manifestations associated with the pseudofolliculitis barbae other than those affecting the skin.

If the examiner is unable to distinguish between the symptoms associated with the service-connected pseudofolliculitis barbae and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), all pertinent records in the appellant's claims file, or in the alternative, the entire claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


